Notice of Allowance

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

In regards to claims 1 and 18, applicant’s arguments filed on August 18, 2022, with respect to claim(s) 1 and 18 have been fully considered and are persuasive [see applicant’s arguments pg. 8 L. 11-17, pg. 9 L. 1-13, pg. 13 L. 2-12].  Therefore, the claim(s) is/are allowed. 

In regards to claim 13, applicant’s arguments filed on August 18, 2022, with respect to claim(s) 1 and 18 have been fully considered and are persuasive [see applicant’s arguments pg. 12 L. 3-21].  Therefore, the claim(s) is/are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either PAIR or Public PAIR. Status information for unpublished applications is available through Private Pair only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on how to access to Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN US OR CANADA) or (571)272-1000. 

/FRANKLIN D BALSECA/Examiner, Art Unit 2685